UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
FERGUSON & KATZMANN PHOTOGRAPHY,   :
INC.,                              :
                    Plaintiff,     :    20 Civ. 8854 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
KEY FOOD STORES CO-OPERATIVE, INC.,:
et al.,                            :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff       Ferguson    &        Katzmann    Photography,        Inc.

(“Plaintiff”) commenced this action against defendants Key

Food Stores Co-operative, Inc., Seven Seas Georgetowne LLC,

Bogopa     Service    Corp.,     Fairway       Group     Holdings        Corp.

(“Fairway”), Village Supermarket Inc. (“VSM”), Amazon, Inc.,

and Does 1-10 on October 22, 2020 for copyright infringement

stemming    from     the   defendants’       unauthorized       display     of

photographs in grocery stores. (See Dkt. No. 1.) Prior to

Plaintiff’s commencement of this action, Old Market Group

Holdings    Corp.,    formerly       known    as     Fairway,    filed     for

bankruptcy in the United States Bankruptcy Court for the

Southern District of New York on January 23, 2020 (the

“Bankruptcy Action”). See In re Old Mkt. Grp. Holdings Corp.,

et al., No. 20 BR 10161 (S.D.N.Y. filed Jan. 23, 2020).

According to VSM, and as relevant here, Fairway sold the store

displays containing the photographs at issue to VSM and other



                                      1
purchasers as part of the bankruptcy proceeding. (Dkt. No.

42, at 11-12.) On May 7, 2021, following an order in the

Bankruptcy     Action,    the     parties   entered    a   stipulation

dismissing Fairway as a defendant in the instant suit.1 (See

Dkt.    No.   40;   see   also    Order   Granting    Motion   of   Plan

Administrator to Enforce the Plan Injunction and Confirmation

Order, In re Old Mkt. Grp. Holdings Corp., et al., No. 20 BR

10161 (S.D.N.Y. Apr. 29, 2021), ECF No. 1044.)

       Now pending before the Court is a premotion letter, which

the Court construes as a motion for a stay, filed by VSM on

June 25, 2021. (See “Motion,” Dkt. No. 42.) Plaintiff filed

a letter opposing the Motion. (See “Opposition,” Dkt. No.

41.) For the reasons set forth below, the motion for a stay

is GRANTED.

                          I.     LEGAL STANDARD

       A court’s power to stay is incidental to “the power

inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” WorldCrisa Corp. v.

Armstrong, 129 F.3d 71, 76 (2d Cir. 1997) (citations omitted).

“The proponent of a stay bears the burden of establishing its

need.” Clinton v. Jones, 520 U.S. 681, 708 (1997). And in



1 Earlier, defendant Key Food Stores Co-operative, Inc. was voluntarily
dismissed as a defendant in this action as well. (See Dkt. No. 11.)


                                     2
support of such a motion, the movant must “make out a clear

case of hardship or inequity” should the stay be denied.

Nederlandse   Erts-Tankersmaatschappij,   N.V.   v.   Isbrandtsen

Co., 339 F.2d 440, 442 (2d Cir. 1964). “As part of its general

power to administer its docket, a district court may stay or

dismiss a suit that is duplicative of another federal court

suit.” Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir.

2000). The decision whether to issue a stay is “firmly within

a district court’s discretion.” See LaSala v. Needham & Co.,

399 F. Supp. 2d 421, 427 (S.D.N.Y. 2005) (internal quotation

marks and citations omitted).

                       II.   DISCUSSION

     VSM argues that a stay is warranted because it has moved

for an order in the Bankruptcy Action finding that it owns

the displays “free and clear” such that their use is not a

copyright violation. (Motion at 1.) VSM contends that such an

order in the Bankruptcy Action would be dispositive of the

issues in the instant litigation, and therefore, staying the

matter pending an order from the Bankruptcy Court would be

judicially and financially efficient to avoid the costs of

potentially unnecessary discovery.

     Plaintiff argues that the issue of whether VSM owns the

physical photographs that were displayed in store has no

bearing on its claims. Plaintiff argues that the license it


                                3
had    given   to   Fairway   for       the   photographs        were   never

transferred to VSM. Plaintiff notes that Fairway had a right

to display the photographs as store displays, but Fairway

could not transfer its license to display to others. Plaintiff

argues that Fairway did not have any other property interest

in the photographs. Plaintiff further states that any license

Fairway had had expired by the time the photographs were sold

to VSM.

       The Court is persuaded that a stay is appropriate.

Plaintiff argues that an order in the Bankruptcy Action

finding that VSM owned the physical photograph displays free

and clear does not necessarily affect Plaintiff’s copyright-

infringement    claims.   Fairway       could    have     transferred     the

photographs without also transfering the license to use the

displays. Plaintiff’s point is well taken. It is true, as

Plaintiff contends, that “[t]ransfer of ownership of any

material object, including the copy or phonorecord in which

the work is first fixed, does not of itself convey any rights

in the copyrighted work embodied in the object.” 17 U.S.C. §

202.

       However, while there are outstanding questions as to

what   intellectual-property        rights      Fairway    did    and   could

transfer to VSM during the sale of the displays at issue,

these issues have been briefed before the Bankruptcy Court.


                                    4
(See Motion at 15-17; see also Objection to Motion to Enforce

Sale Order Against Continuation of the Katzman Action, In re

Old   Mkt.   Grp.   Holdings    Corp.,   et   al.,    No.    20   BR   10161

(S.D.N.Y. July 1, 2021), ECF No. 1090.) For this reason, and

because the sale purportedly took place as part of Fairway’s

bankruptcy proceeding, the Court finds it more expedient to

stay the present matter and allow the Bankruptcy Court to

consider these issues in the first instance.

      A   stay   would   also   conserve      judicial      and   financial

resources for both parties, as an order from the Bankruptcy

Court may ultimately be dispositive of many, if not all, of

the issues relevant to the instant suit. For these reasons,

a stay is appropriate pending a decision from the Bankruptcy

Court on VSM’s motion. See Royal Park Invs. SA/NV v. U.S.

Bank Nat’l Ass’n, 356 F. Supp. 3d 287, 299 (S.D.N.Y. 2018)

(“Stays are also appropriate ‘while awaiting the outcome of

proceedings which bear upon the case, even if such proceedings

are not necessarily controlling of the action that is to be

stayed.’     (quoting    Catskill   Mountains        Chapter      of   Trout

Unlimited, Inc. v. EPA, 630 F. Supp. 2d 295, 305 (S.D.N.Y.

2009)); see also Ritchie Capital Mgmt., L.L.C. v. Jeffries,

849 F. Supp. 2d 881, 889-90 (D. Minn. 2012) (staying a civil

action in district court pending resolution of duplicative

bankruptcy proceedings).


                                    5
      Nor would a stay prejudice Plaintiff. While a stay does

delay the course of this litigation, the Court notes that the

Bankruptcy Court appears to have held a hearing on VSM’s

motion in the Bankruptcy Action on July 8, 2021. (See Notice

of Agenda of Matters Scheduled for Telephonic Hearing on July

8, 2021 at 11:00 A.M., In re Old Mkt. Grp. Holdings Corp., et

al., No. 20 BR 10161 (S.D.N.Y. July 7, 2021), ECF No. 1104.)

Consequently,    some   action     on    VSM’s   motion   before   the

Bankruptcy Court has been taken. Any delay caused by the stay

is   therefore   outweighed   by   the    efficiency   and   resource-

conservation considerations discussed above.

                          III.     ORDER

      For the reasons discussed above, it is hereby

      ORDERED that the motion so deemed by the Court as filed

by defendant Village Supermarket Inc. for a stay of this

action (Dkt. No. 42) is GRANTED. The parties are directed to

inform the Court within three days of issuance of the relevant

decision from the Bankruptcy Court.

SO ORDERED.

Dated:     New York, New York
           14 July 2021




                                   6
